CARR, Presiding Judge.
In the court below the accused was charged and convicted for allowing fire to escape from land owned, leased or controlled by him, whereby property of another person was injured or destroyed. Title 8, § 204, Code 1940. See pocket part for amended statute.
The evidence introduced by the State tended to establish that a pile of brush was set fire on appellant’s land and the flames progressed from this point onto the property of Mr. Garrison and spread over about twenty acres.
The defendant claimed that the fire had its origin on property adjoining his and the flames spread across his land and then onto Mr. Garrison’s property.
No one testified that he saw the appellant set the fire, but there was ample proof from which the court could conclude that the accused willfully, maliciously or wantonly allowed the fire to escape in the manner indicated herein above. The statute authorizes a conviction if such facts are sufficiently shown.
The cause was tried below by the court without a jury. His findings have the effect and force of a jury verdict and should not be disturbed by the appellate court unless the judgment is plainly contrary to the great weight of the evidence. Peterson v. State, 17 Ala.App. 662, 88 So. 49.
*238We have responded' to the only questions which-merit any-discussion.
The judgment below is ordered affirmed.
Affirmed.